Citation Nr: 1813782	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-30 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954. He died in January 2014, and the appellant is a surviving adult child.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2014 decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.


FINDINGS OF FACT

1. The Veteran died in January 2014.

2. VA received a Death Pension claim from the surviving spouse in February 2014.

3. The surviving spouse died in April 2014.

4. The appellant's claim for accrued benefits was timely.

5. The appellant is a surviving child. His date of birth is February [REDACTED], 1963. 


CONCLUSION OF LAW

The criteria for payment of accrued benefits have not been met. 38 U.S.C. §§ 1110, 5121, 1154(a) (2012); 38 C.F.R. §§3.57, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

To the extent the VCAA may apply to the appellant's claim, a March 2016 RO letter informed the appellant of the information related to accrued benefits, and a September 2014 Decision Notice letter informed him of the reasons and bases for the actions of the RO. The appellant makes no assertion of a lack of assistance or of being unaware. Hence, the Board finds VA complied with any applicable notice and assistance requirements, and the Board proceeds to the merits of the appeal. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Legal Requirements

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C. § 5121(a); 38 C.F.R. 3.1000(a). Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares. 38 C.F.R. § 3.1000(a)(1)-(4).  In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

For VA purposes a "child" is defined as an unmarried natural or adopted child of the Veteran under the age of 18, or between the ages of 18 and 23 while pursuing a course of instruction at an educational institution. 38 C.F.R. § 3.57.

Discussion

At the time of the Veteran's death, service connection was in effect for PTSD, rated 100 percent disabling, and a skin disorder rated at 10 percent disabling. (04/27/2005 Rating Decision-Codesheet) After receipt of notice of the Veteran's death, VA paid the surviving spouse the Veteran's benefits for the month of his death, January 2014. (01/21/2014 Notification, 2nd Entry) VA received the surviving spouse's claim for a Death Pension in February 2014. (02/05/2014 VA Form 21-534) The application, however, was incomplete, and the RO returned it with instructions on what was lacking. (04/15/2014 Notification) The surviving spouse died April [REDACTED], 2014. (08/08/2014 Fax Cover Sheet, 1st Entry)

VA received the appellant's application for accrued benefits in August 2014. (08/29/2014 VA Form 21-601)

The appellant asserts that the deceased surviving spouse, his mother, was entitled to whatever amount accrued to her from the Veteran's benefits for the period of time that she remained alive after the Veteran's death, the period of January 2014 to April 2014. The appellant asserts that his late mother was entitled to the VA benefit as the surving spouse of the Veteran. (06/24/2016 VA Form 9)

The Board first addresses an erroneous assertion in the appellant's written explanation of what he believed his mother was entitled to at the time of her death. In the document, the appellant noted that a VA employee told him that the Veteran's benefits were awarded as of 2004, but he believed that the Veteran had received benefits for a longer period of time. (08/29/2014 Fax Cover Sheet) The rating decision notes that VA compensation for the skin disorder was effective in October 1959, and service connection and the 100-percent rating for PTSD was effective December 14, 2004. (04/27/2005 Rating Decision) Hence, whatever combined amount the Veteran received for both disabilities was paid from December 2004 forward, just as the RO informed the appellant.

In any event, as concerns the core issue, Congress' intent, as implemented in the VA regulations, specifically provides how any benefits payable to a beneficiary may accrue to a survivor. In the case of an adult child, accrued benefits are payable only as necessary to reimburse the person who bore the expenses of last sickness or burial. 38 C.F.R. § 3.1000(a)(5). The appellant informed VA that no burial expenses were incurred, as the Veteran prearranged those matters. Although the appellant asserts that the absence of any final expenses should not decide the issue, Board notes that such is important as that is the applicable law. (See, e.g., 06/24/2016 VA Form 9)

As set forth above, the regulatory definition of a child for accrued benefits purposes does not include a child over the age of 23. The appellant is not asserting entitlement to benefits based on the personal incurrence of expenses for final sickness or burial expenses. In a sense, he essentially seeks benefits as a representative of his mother's estate. In either event, the claim must be denied. 38 C.F.R. § 3.1000(a)(5); see also Sucic v. Shulkin, No. 13-0158, 2017 U.S. App. Vet. Claims Lexis 1549 (Oct. 26, 2017); 38 U.S.C. § 101(4)(A).

In reaching this decision the Board considered the doctrine of reasonable doubt. As the applicable law is against the appellant's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to accrued benefits is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


